Title: To James Madison from Hans Rudolph Saabye, 14 May 1807
From: Saabye, Hans Rudolph
To: Madison, James



Sir!
Copenhagen 14 May 1807.

Since my last respects of 24 Septbr., I hope that the renewal of my consular bond has taken place, and that every thing with that respect is in order, and have now to send you the semi-annual list of Ships passed through the Sound from the 1 July, till the 31 December last year.  Some vessels are already arrived from the U. S., and will come to a good market, on account of the necessities of the countries, occupied by the immense hostile armies, which must be supplied from here, and are so great that even grain is shipped from here, to the prussian ports, which is a thing unheard of before.
By the mildness of the winter in all the northern ports of Europe, navigation has not at all been stopt here; but it has impeded the operations of the belligerent powers.  Spring now setting in, a decisive battle may soon be expected, and by formidable reinforcements, both parties have prepared for it.  It was supposed that some negociations were on the carpet, but the present state of affairs leaves but little hope of the wished for result, which would be so highly beneficial to mankind. The situation of Denmark is as it was hitherto, that of a country, enjoying amidst the agitations shaking the frame of Europe; the blessings of a peace, acquired by the brave and wise conduct of its government.  In consequence of this no military preparations have taken place since my last respects, and even some of the troops on the frontiers of Holstein, have been sent back in the country, to their former quarters.  It is very fortunate that the U. S. have not been visited with the yellow fever last year; nor has it manifested itself in Europe.  It would be a very much to be wished for thing, if this plague to mankind might cease.  Although no alterations have taken place in the regulations of quarantine, the board of quarantine, has relaxed from its strictness, and no obstacle is laid in the way of any ship, let the cargo consist of what it will, as soon as it is provided with the favorable bills of health from a danish Consul.  I have the honour to be with the greatest respect, Sir! Your most obed. humb Servant

H. R. Saabye

